Citation Nr: 0424266	
Decision Date: 08/31/04    Archive Date: 09/07/04

DOCKET NO.  00-24 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for an eye disorder.  

4.  Entitlement to service connection for a psychiatric 
disorder, other than post-traumatic stress disorder (PTSD).  

5.  Entitlement to service connection for headaches.  

6.  Entitlement to service connection for a cardiovascular 
disorder.  

7.  Entitlement to service connection for a respiratory 
disorder, to include claimed as due to exposure to asbestos.  

8.  Entitlement to service connection for a shoulder 
disorder.  

9.  Entitlement to service connection for a bilateral 
knee/leg disorder.  

10.  Entitlement to an initial rating in excess of 50 percent 
for PTSD.  


REPRESENTATION

Veteran represented by:  Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Cousel


INTRODUCTION

The veteran served on active duty from April 1942 to April 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 RO decision, which denied 
service connection for hearing loss, tinnitus, an eye 
disorder, a psychiatric disorder (characterized as anxiety 
and depression), headaches, a shoulder disorder, and a 
bilateral leg/knee disorder.  This case also comes to the 
Board on appeal from a March 2001 RO decision, which granted 
service connection and a 30 percent rating for PTSD, 
effective from April 2000, and which denied service 
connection for a cardiovascular disorder and a respiratory 
disorder.  The veteran appealed with respect to the initial 
rating assigned to PTSD.  Then, in a November 2001 rating 
decision, the RO granted a 50 percent rating for PTSD, 
effective from April 2000.  The veteran continues his appeal 
for a higher rating.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  



With regard to the issues of service connection for a 
cardiovascular and respiratory disorders and of a higher 
rating for PTSD, this appeal is REMANDED to the RO via the 
Appeals Management Center, in Washington, DC.  VA will notify 
the veteran if he is required to take further action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.  

2.  The veteran does not currently have a hearing loss 
disability that had its onset during service or is otherwise 
related to service.  

3.  The veteran does not currently have tinnitus that had its 
onset during service or is otherwise related to service.  

4.  The veteran does not currently have an eye disorder that 
had its onset during service or is otherwise related to 
service.  

5.  The veteran does not currently have a psychiatric 
disorder, other than PTSD, that had its onset during service 
or within the first post-service year, or that is otherwise 
related to service.  

6.  The veteran does not currently have a disability 
characterized by headaches that had its onset during service 
or is otherwise related to service.  

7.  The veteran's current right shoulder disorder, first 
manifested years after service discharge, is not related to 
service.  

8.  The veteran's current bilateral knee/leg disorder, first 
manifested years after service discharge, is not related to 
service.  


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a hearing loss 
disability due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).  

2.  The veteran is not shown to have tinnitus due to disease 
or injury that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).  

3.  The veteran is not shown to have an eye disorder due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).  

4.  The veteran is not shown to have a psychiatric disorder 
(other than PTSD) due to disease or injury that was incurred 
in or aggravated by service; nor may its incurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

5.  The veteran is not shown to have headaches due to disease 
or injury that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).  

6.  The veteran is not shown to have a shoulder disorder due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).  

7.  The veteran is not shown to have a bilateral knee/leg 
disorder due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Pelegrini, 18 Vet. App. at 115, 
119-120.

In the instant case, the initial RO decision in September 
2000 was made prior to the enactment of the VCAA on November 
9, 2000, and thus, VCAA notice was sent only after the 
initial determination.  Nevertheless, VCAA notice was sent in 
March 2001 and February 2004, after the initial determination 
and prior to the transfer of the veteran's appeal to the 
Board in June 2004, and, as explained herein below, complied 
with the requirements of the VCAA as interpreted by the Court 
in Pelegrini II.  

In the VCAA notices sent to the veteran in March 2001 and in 
February 2004, the RO advised the veteran of what was 
required to prevail on his claims of service connection, what 
specifically VA would do to assist in those claims, and what 
the veteran was expected to do.  The RO specifically informed 
the veteran that VA would assist him in obtaining records 
from Federal agencies, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO advised the veteran that it was still his 
responsibility to ensure that VA received all records not in 
the possession of a Federal department or agency.    

Moreover, the RO informed the veteran of the information and 
evidence needed to substantiate his service connection claim 
in the September 2000 rating decision, statement of the case 
issued to him in November 2000, and supplemental statements 
of the case issued to him in December 2001, March 2004, and 
June 2004.  See 38 U.S.C.A. §§ 5102, 5103.  In these 
documents the RO informed the veteran of the reasons for 
which his claims had been denied and the evidence it had 
considered in denying the claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
based on the information the RO has provided to the veteran, 
as referenced above, VA has satisfied its obligation to 
notify.  

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims, to 
include VA records specified by the veteran.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran maintains that he is 
entitled to service connection for hearing loss, tinnitus, an 
eye disorder, a psychiatric disorder (other than PTSD), 
headaches, a shoulder disorder, and a bilateral leg/knee 
disorder.  He was afforded the opportunity to testify at a 
personal hearing, but he declined.  The veteran has not 
identified any additionally available evidence for 
consideration in his appeal.  Further, the Board notes that 
the veteran does not allege, nor does the record reflect, 
that there exists outstanding evidence relevant to the 
service connection issues on appeal.  

The Board notes that VA did not conduct medical inquiry in 
the form of a VA examination in an effort to substantiate the 
service connection claims of hearing loss, tinnitus, an eye 
disorder, a psychiatric disorder (other than PTSD), 
headaches, a shoulder disorder, and a bilateral leg/knee 
disorder and that further development in this respect is not 
necessary for the reason that follows.  The veteran has not 
furnished one or more of the following:  medical evidence of 
current disability, competent evidence of persistent or 
recurrent symptoms of disability since his discharge from 
active service, and competent medical evidence showing that 
his current disability may be related to service or injury 
therein.  

The Board again emphasizes that the RO has sought to obtain 
all available records identified by the veteran, or at least 
informed the veteran of the necessity of submitting records 
to support his service connection claims.  The Board thus 
finds that VA has done everything reasonably possible to 
assist the veteran.  In the Board's judgment, further delay 
of this case to obtain an examination and etiological 
opinions would be pointless, because the status of the record 
as it now stands does not show a "reasonable possibility" 
that such assistance would aid the veteran's claims.  38 
U.S.C.A. § 5103A.  See also Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Service Connection Claims

A.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
such as arthritis and psychoses, if they are manifest to a 
compensable degree within the year after active service; this 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  The regulations also provide that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In the absence of superimposed disease or injury, service 
connection may not be allowed for such specified disabilities 
as refractive error of the eyes even if visual acuity 
decreased in service, as this is not a disease or injury 
within the meaning of applicable legislation relating to 
service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2003).  
Presbyopia is "a visual condition that becomes apparent 
especially in middle age and in which loss of elasticity of 
the lens of the eye causes defective accommodation and 
inability to focus sharply for near vision."  WEBSTER'S 
MEDICAL DESK DICTIONARY 573.  See McNeely v. Principi, 3 Vet. 
App. 357, 364 (1992) (Court found that given the definition 
of presbyopia it was reasonable to conclude that such was a 
refractive error and not the result of in-service injury).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).

There is a three-step analysis in cases where a combat 
veteran seeks benefits pursuant to 38 C.F.R. § 3.304:  1)  
Has the claimant produced "satisfactory lay or other 
evidence of such injury or disease."  "Satisfactory 
evidence" is defined as "credible evidence that would a 
allow a reasonable fact finder to conclude that the alleged 
injury or disease was incurred in or aggravated by the 
veteran's combat service"; 2)  Is the proffered evidence 
"consistent with the circumstances, conditions, or hardships 
of such service"; and 3) Once these the first two steps are 
met, the Secretary will accept the combat veteran's evidence 
as sufficient proof of service incurrence, even if no 
official record of such incurrence exists, unless the 
government can met the burden of showing "clear and 
convincing evidence to the contrary."  Only in the third 
step may contrary evidence, such as a Report of Medical 
Examination at Separation, be brought into play.  Collette, 
82 F.3d at 
392-3; see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

It must be noted however that the presumption afforded under 
38 U.S.C.A. § 1154(b) deals only with the question of whether 
a particular disease or injury occurred in service, that is, 
what happened then, and not the question of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required.  See Brock v. Brown, 
10 Vet. App. 155, 162 (1997).  Medical evidence of a current 
disability and a nexus to service is still required.  See 
Wade v. West, 11 Vet. App. 302, 306 (1998); Libertine v. 
Brown, 9 Vet. App. 521, 522-24 (1996); Gregory v. Brown, 
8 Vet. App.  563, 567 (1996).  

B.  Factual Background and Analysis

1.  Hearing Loss and Tinnitus

Service medical records do not show any complaints, clinical 
findings, or diagnoses of hearing loss or tinnitus.  On an 
April 1942 physical examination for enlistment purposes and 
an April 1946 physical examination for separation purposes, 
the veteran's hearing was noted as 15/15 for whispered and 
spoken voice.  

In July 1984, the veteran underwent a VA examination.  There 
was no hearing loss or tinnitus noted on that examination.  

Additional VA records indicate that, in a September 1999 
education assessment, the veteran was not hearing impaired.  
In a pre-operative physical examination in January 2003, the 
veteran denied any sudden hearing changes.  

Private medical records from R. E. Jackson, M.D., of the 
Pawnee County Rural Health Clinic, indicate that in December 
2001 and January 2002 the veteran was seen with complaints of 
episodes of dizziness.  The veteran reported that he had not 
had any tinnitus and had not noticed any decrease in hearing.  
The assessment was positional vertigo.  Medical records from 
Pawnee County Memorial Hospital indicate that in January 2003 
the veteran denied problems with his hearing and denied 
tinnitus.  

Although in the context of this appeal the veteran asserts 
that he currently has hearing loss and tinnitus that is 
related to service, he, as a lay person, is not competent to 
offer an opinion as to such questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. Brown, 
2 Vet. App. 492 (1992).  Competent medical evidence as to 
current diagnosis and etiology is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Board here also notes 
that the veteran has denied tinnitus or hearing problems in 
connection with medical evidence and summarizes that the 
entire competent medical evidence of record is negative for 
diagnosis of either hearing loss or tinnitus.

VA law and regulations require that for service connection to 
be established there must be a disability incurred or 
aggravated during service.  Absent any competent medical 
evidence of existing hearing loss or tinnitus, the weight of 
the evidence is against the veteran's claims.  As such the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

2.  Eye Disorder

Service medical records do not show any complaints, clinical 
findings, or diagnoses of an eye disorder, to include vision 
impairment.  On an April 1942 physical examination for 
enlistment purposes and an April 1946 physical examination 
for separation purposes, the veteran's eyes were evaluated as 
normal and his visual acuity was tested as 20/20 with normal 
color perception.  

In July 1984, the veteran underwent a VA examination.  It was 
noted that his vision was essentially normal with his present 
glasses (visual acuity was 20/15, corrected).  

Additional VA records indicate that, in a September 1999 
education assessment, the veteran was visually impaired and 
wore glasses.  In November 2002 he was seen for an eye 
consult after complaints of problems with reading.  Following 
an ophthalmologic examination, the diagnoses were hyperopia 
[an error of refraction] and presbyopia.  In a pre-operative 
physical examination in January 2003, the veteran denied any 
sudden visual changes.  

Private medical records show that, in an October 1989 report, 
Richard Jirovec, M.D., of Cheney Ridge Family Physicians, 
indicated that the veteran wore eye glasses.  Medical records 
from Pawnee County Memorial Hospital indicate that in January 
2003 the veteran denied problems with his vision other than 
wearing glasses.  

As shown above, both service records and available post-
service medical records demonstrate no more than refractive 
error, which is not considered a disability for VA 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  There is 
no competent medical evidence of other eye disability 
manifested by vision impairment and as a lay person the 
veteran himself is not competent to offer an opinion as to 
questions of medical diagnosis or causation.  See Espiritu v. 
Brown, 2 Vet. App. 492 (1992).  

Thus, after careful consideration of the evidence, the Board 
finds that there is no competent evidence showing that the 
veteran currently has an eye disability that is related to 
his period of service.  Based on these facts, the Board 
concludes that the weight of the credible evidence is against 
the veteran's claim of service connection for an eye 
disorder.  As such the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

3.  Psychiatric Disorder (Other Than PTSD)

Service medical records do not show any complaints, clinical 
findings, or diagnosis of a psychiatric disorder.  On an 
April 1942 physical examination for enlistment purposes and 
an April 1946 physical examination for separation purposes, 
the veteran's psyche was evaluated as normal.  There are no 
records pertinent to a psychiatric disorder in the year 
following the veteran's discharge from service in April 1946.   

In a November 2000 letter to the veteran's representative, 
Dr. Jackson of the Pawnee County Rural Health Clinic 
indicated that he had examined the veteran and wanted to 
address health conditions that the representative referred to 
in a letter to the doctor.  The doctor stated that the 
veteran had seen a lot of death and violence during his time 
in service, including combat.  He also described the 
veteran's post-service life from a mental health standpoint.  
The diagnosis was chronic anxiety and depression, possible 
PTSD.  The doctor noted that, in the course of the 
examination, he had reviewed the service records available to 
him (he did not elaborate on this statement nor did he 
identify or refer to specific service records).  

In a December 2001 medical report, Dr. Jackson indicated that 
he had received a letter from the veteran's representative, 
which requested more information to justify the veteran's 
PTSD claim.  The doctor noted that he personally reviewed 
with the veteran the symptoms of PTSD as listed in a recent 
cited medical journal.  The symptoms endorsed by the veteran 
included chronic anxiety, depression, mood lability, and 
feelings of paranoia.  The sole diagnosis of the veteran was 
PTSD.   

Additional medical records from VA and private providers, 
dated prior to and following Dr. Jackson's reports, reflect 
that on psychiatric evaluation the veteran's sole diagnosis 
is that of PTSD.  

As shown by the record, there is no medical evidence of a 
psychiatric disorder other than PTSD.  Service medical 
records are negative for complaints, treatment, or diagnosis 
of a psychiatric disorder.  Additionally, post-service 
medical records do not show the existence of a psychiatric 
disorder other than PTSD.  While the veteran has been found 
to have chronic anxiety and depression, such are considered 
symptomatic manifestations of PTSD, as demonstrated by the 
competent medical evidence of record.  

After careful consideration of the evidence, the Board finds 
that there is no competent evidence showing that the veteran 
currently has a psychiatric disorder other than PTSD that had 
its onset during service or within the first post-service 
year, or is otherwise related to service.  VA law and 
regulations require that for service connection to be 
established there must be a disability incurred or aggravated 
during service.  Although the veteran asserts that he 
currently has a psychiatric disorder other than PTSD that is 
related to service, he, as a lay person, is not competent to 
offer an opinion as to such questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. Brown, 
2 Vet. App. 492 (1992).  Competent medical evidence as to 
current diagnosis and etiology is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Absent any competent medical evidence of existing psychiatric 
disorder other than PTSD, the weight of the evidence is 
against the veteran's claim.  As such the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

4.  Headaches

Service personnel records indicate that the veteran served 
aboard the USS Algorab from August 1942 to July 1944 and 
aboard the USS PCE(R) 854 from January 1945 to September 
1945.  He participated in an expedition in North Africa in 
late 1942 and engaged in battle with enemy planes in June 
1943.  

Service medical records do not show any complaints, clinical 
findings, or diagnosis of headaches.  On an April 1942 
physical examination for enlistment purposes and an April 
1946 physical examination for separation purposes, the 
veteran was evaluated as normal, neurologically.  

In July 1984, the veteran underwent a VA examination.  
Neurologically, he was normal, and there were no complaints 
or diagnosis of headaches.  

A private medical record, dated in March 1997, from Dr. 
Jackson indicates that the veteran complained of frontal 
headaches, among other things, and was diagnosed with 
sinusitis.  

In a November 2000 letter to the veteran's representative, 
Dr. Jackson indicated that he had examined the veteran and 
wanted to address health conditions that the representative 
referred to in a letter to the doctor.  The doctor stated 
that the veteran developed headaches in 1943 during service 
in combat, and that they usually occurred in the evening and 
were relieved by resting and avoiding light.  The doctor 
noted that other underlying causes had not been discovered 
since then and that they were felt to be related to the 
"stress that was a part of military service."  The 
diagnosis was tension headaches.  The doctor also noted that, 
in the course of the examination, he reviewed the service 
records "available" to him (he did not elaborate on this 
statement nor did he identify or refer to specific service 
records).  

A private medical record, dated in November 2003, from Dr. 
Jackson indicates that the veteran complained of headache, 
among other things, and was diagnosed with fever.  Nine days 
later the veteran reported feeling much better, and the 
assessment was bronchitis, fever, resolved.  

After careful consideration of the evidence, the Board finds 
that the competent and probative evidence does not support 
the conclusion that the veteran currently has headaches that 
had their onset during service or are otherwise related to 
service.  As noted above, service medical records are 
negative for complaints, treatment, or diagnosis of 
headaches.  The Board has considered the fact of the 
veteran's combat status and the assertion proffered by Dr. 
Jackson in November 2000 that the onset of headaches was 
coincident with the veteran's combat service.  Even absent 
the veteran's combat status, the Board recognizes that the 
veteran would be competent to report that he had headaches 
began during combat.  In this case, however, the Board finds 
any report of the onset of chronic headaches during combat to 
lack credibility.

In support of the conclusion of the lack of credibility, the 
Board notes that service records contain entries while the 
veteran was assigned to the USS Algorab from August 1942 to 
July 1944, and significantly the veteran failed to mention 
his headaches during that or any other period of service.  
Moreover, consistent with the lack of any in-service notation 
relevant to headache complaints, there is no documented post-
service medical evidence pertinent to headaches for many 
decades after the veteran's discharge from active service.  
The Board concludes that any contemporary statements made by 
the veteran as to the onset of headaches during service are 
unreliable because they would be given with a view toward 
seeking VA compensation benefits and, furthermore, are 
inconsistent with the lack of evidence of headaches for 
decades after service.  

Thus, in this case there is no credible evidence that would 
allow a reasonable fact finder to conclude that alleged 
headaches were incurred coincident with combat service and 
any of his assertions as to such are inconsistent with the 
circumstances of his service as shown by the totality of the 
evidence of record.  VA is therefore not required to accept 
any statements as sufficient proof of having incurred 
headaches during combat service.  Collette, 82 F.3d at 392-3.

In any event, the Board emphasizes that medical evidence of a 
nexus to service is still required.  See Wade v. West, 
11 Vet. App. 302, 306 (1998); Libertine v. Brown, 9 Vet. App. 
521, 522-24 (1996); Gregory v. Brown, 8 Vet. App.  563, 567 
(1996).  The Board thus again notes that post-service medical 
records do not show the existence of headaches other than as 
symptomatic manifestations of other ailments, which 
subsequently resolved.  The one exception to this is the 
November 2000 report of Dr. Jackson.  However, it is the 
Board's judgment that such report lacks probative value in 
regard to the requirement for nexus evidence in this case.  
Dr. Jackson indicated that he examined the veteran in 
November 2000, more than 50 years following the veteran's 
discharge from service.  His medical opinion regarding the 
onset of tension headaches appears to be based entirely on 
medical history provided by the veteran.  Despite the fact 
that the doctor indicated that he had reviewed "available" 
service records, a review of the actual service records fails 
to document any headache complaints.  As noted, Dr. Jackson 
did not refer to any specific service record, nor did he 
refer to additional medical evidence in the record.  Thus, it 
is not clear what documents were in fact reviewed.  In any 
case, his statement is conclusory and furnished without 
rationale.  Given that the record does not reflect a 
diagnosis of headaches -- tension or otherwise- the doctor's 
statements that the veteran has had tension headaches since 
service due to "stress that was a part of military 
service," and that other underlying causes had not been 
discovered since then, is suspect.  

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Such determination 
includes accounting for evidence which it finds to be 
unpersuasive.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).  Here, as noted, the Board finds the 
statements of Dr. Jackson to be nonpersuasive.  First, such 
was offered apparently at the request of the veteran's 
representative based on review of records not made available 
to the Board.  As such it does not carry the probative weight 
of a medical opinion offered by a physician with direct 
knowledge of the veteran's case and with support from an 
accurate citation of evidence in the claims file as well as 
citation to accepted medical principles.  The Court has 
specifically found that the weight of a medical opinion is 
diminished where that opinion is based on an inaccurate 
factual premise or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  

Second, it is also well established that the Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran where that history is unsupported by 
the medical evidence.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal, op. 
cit.; and Guimond v. Brown, 6 Vet. App. 69 (1993) and more 
recently, Pond v. West, 12 Vet. App. 341 (1999) where the 
appellant was himself a physician.  Such is the instant case.  
When reviewed side by side with actual service records, it is 
clear that Dr. Jackson's statements are based on review of 
the veteran's medical chart and the unsubstantiated report of 
medical history proffered by the veteran, as opposed to 
documentation made contemporary with service. 

Thus, with respect to a nexus between current disability and 
service, the Board finds that the preponderance of the 
competent and credible evidence of record is against such 
finding.  Dr. Jackson's opinion constitutes the only post-
service medical evidence of a current disability, yet his 
nexus statements lack probative value in the face of service 
records that do not show any headaches during service or at 
discharge.  This is particularly so due to the lack of any 
plausible evidence of a continuity of headaches since 
service, with the available record instead suggesting that 
the veteran only sought benefits for headaches many decades 
later.  

It is further noted that the veteran's own statements, as a 
lay individual, are not competent to establish that currently 
diagnosed headaches are related to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Finally, there is no 
other competent medical evidence available to the Board 
demonstrating the existence of current headaches that had 
their onset during service or is otherwise causally related 
to service.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for service 
connection for headaches, that doctrine is not applicable in 
the instant appeal.  38 U.S.C.A. § 5107.

5.  Shoulder Disorder

Service medical records do not show any complaints, clinical 
findings, or diagnosis of a shoulder disorder.  On an April 
1942 physical examination for enlistment purposes and an 
April 1946 physical examination for separation purposes, the 
veteran's shoulder was evaluated as normal.  

Medical records from Dr. Jackson indicate that in February 
1989 the veteran complained of pain for the past two months 
in his right posterior medial shoulder.  The assessment was 
probable myofascial syndrome of the right trapezius.  In 
April 1992 and June 1992 the veteran complained of pain along 
the right side of his neck radiating to the right shoulder.  
The assessments were myofascial syndrome of the right 
cervical region and cervical pain with possible radicular 
symptoms.  There was also a complaint of right shoulder pain 
in May 1992.  In June 1992 X-rays of the right shoulder 
revealed minimal arthritic changes in the acromioclavicular 
joint.  

In a November 2000 letter to the veteran's representative, 
Dr. Jackson indicated that he had examined the veteran and 
wanted to address health conditions that the representative 
referred to in a letter to the doctor.  The doctor stated 
that the veteran had pain in the right shoulder and had 
difficulty using the shoulder.  He stated that the veteran 
was unable to identify any specific injury that led to his 
condition, except that he had popping in his neck and 
believed that he may have injured his neck and shoulder in an 
incident during service whereby a cargo net fell onto him.  
An examination revealed pain and crepitus on range of motion 
of the shoulder.  The diagnosis was osteoarthritis of the 
right shoulder.  The doctor also noted that in the course of 
the examination, he reviewed the service records available to 
him (he did not elaborate on this statement nor did he 
identify or refer to specific service records).  

VA records show that in September 1999 the veteran complained 
of some right shoulder discomfort.  A nutrition outpatient 
record, dated in February 2001, indicates that shoulder joint 
pain was an "active problem" for the veteran.  

After careful consideration of the evidence, the Board finds 
that there is no competent evidence showing that the veteran 
currently has a shoulder disorder that had its onset during 
service or is otherwise related to service.  First, as 
stated, service medical records are negative for complaints, 
treatment, or diagnosis of a shoulder disorder.  It is not 
until 1989, more than 40 years following discharge from 
active service in April 1946, that there is any documented 
complaint referable to a shoulder.  Subsequent medical 
records confirm the existence of right shoulder 
osteoarthritis.  

There is, however, no competent evidence showing that the 
currently diagnosed right shoulder osteoarthritis is 
etiologically related to the veteran's period of military 
service.  Dr. Jackson noted in November 2000 that the veteran 
could not recall a traumatic right shoulder injury except for 
possibly an incident during service whereby a cargo net fell 
onto him.  This allegation, however, has not been 
substantiated by the service records.  The veteran has not 
asserted that the cargo net event was coincident with combat 
service.  In any case, even assuming that such incident 
occurred, the veteran, as a lay person, is not competent to 
offer an opinion as to such questions of medical diagnosis 
(in service or currently) or causation as presented in this 
case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  What 
is clearly shown in the record is the absence of any residual 
shoulder disability at the time of service discharge or for 
many years thereafter.  Accordingly, the weight of the 
evidence is against the veteran's claim of service connection 
for a shoulder disorder.  As such the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

6.  Bilateral Knee/Leg Disorder

The veteran claims that his legs were crushed during service 
in 1942 when he was helping to unload gasoline cans and a 
cargo net landed on his legs.  In a February 2004 letter, he 
claimed that he was in sick bay for four days and transferred 
to a hospital ship, where he remained for four more days 
until his return to his own ship, the USS Algorab.  The 
veteran contends that his legs have been bothered him ever 
since the incident during service, and that he eventually 
underwent several surgeries on his knees as a result of the 
service injury.  In April 2000, he submitted a statement from 
his sister, who indicated that the veteran wrote to him when 
he was in the service and that he once wrote that he was 
injured overseas in Africa.  She stated that he had trouble 
with his knee after that.  

Service medical records do not show any complaints, clinical 
findings, or diagnoses of a knee or leg disorder.  On an 
April 1942 physical examination for enlistment purposes and 
an April 1946 physical examination for separation purposes, 
the veteran's extremities were evaluated as normal, except 
for depressed arches at enlistment.  Service personnel 
records indicate that the veteran served aboard the USS 
Algorab from August 1942 to July 1944 and aboard the USS 
PCE(R) 854 from January 1945 to September 1945.  

In March 1955, the veteran filed a claim of service 
connection for a leg disability.  He described an incident in 
November 1942, while aboard the USS Algorab, whereby a net 
containing cans of gasoline fell on his right leg and he was 
transported to an aircraft carrier in Africa for treatment of 
the leg.  The RO in May 1955 requested records from the Navy 
Department pertinent to the veteran's claim, and in June 1955 
the Navy Department responded that the records of the USS 
Algorab contained no information relative to the alleged 
incident.  The RO requested the veteran to supply the name of 
the aircraft carrier where he was taken and treated in 
service, but the veteran was unable to recall such 
information.  In a May 1955 statement, A. B. Anderson, M.D., 
indicated that he examined the veteran who stated that he had 
had an injury to his right leg and knee on November 13, 1942 
and was in sick bay for three weeks on account of the injury.  
The doctor noted the veteran's complaints regarding the knee 
for the last two years and opined that he had a loose 
cartilage of the right knee.  

In support of his claim, the veteran in June 1955 submitted 
three statements from friends and colleagues at work, who 
stated that they had known the veteran for up to three years 
and had witnessed problems the veteran had with his right 
leg.  In July 1955, the RO denied, by letter, the veteran's 
claim of service connection, for failure to prosecute the 
claim.  

Medical records from Dr. Jackson indicate that the veteran 
was seen for what was initially believed to be rheumatoid 
arthritis in his knees in July 1982 and August 1982 and later 
diagnosed as psoriatic arthritis of the left knee in 
September 1982.  In September 1983, the veteran complained of 
soreness of the left knee.  After the knee joint was 
aspirated, he was hospitalized for 11 days.  The final 
diagnoses included septic arthritis of the left knee 
secondary to Staphylococcus aureus, and psoriatic arthritis.  
He was again hospitalized at a private facility in November 
1983, for one week, for continuing difficulty with the knee.  
The final diagnosis was osteomyelitis of the left distal 
femur, medial compartment.  

VA records show that the veteran was hospitalized for 36 
days, from November to December 1983, for treatment of 
osteomyelitis of the medial femoral condyle, which required 
application of a cast brace.  The hospital summary repeatedly 
states that the treatment was for the right knee; however, a 
longitudinal review of the contemporaneous records shows that 
it was the left knee that was problematic at that time.  The 
summary also indicates that the veteran had no history of 
trauma or injury to the knee, but that he initially noted 
pain followed by swelling and erythema in September 1983.  
Then, from January to March 1984, the veteran was 
hospitalized primarily for knee rehabilitation.  

In July 1984, the veteran underwent a VA examination.  He 
reported that while on active duty in 1943 a cargo net fell 
across his upper legs and crushed both knees.  He reported 
that he was hospitalized on a hospital ship for two months 
(he did not recall the name of the hospital ship).  He 
reported no trouble with his legs until 1957, when he noted 
the onset of occasional bilateral knee pains on movement.  He 
reported that he was then essentially well until 1983, when 
he noted the onset of pain and swelling in the left knee.  
The examination diagnosis was osteomyelitis with status post 
sequestrectomy and excision of one-half of the aspect of the 
distal femur.  X-rays of the left knee were compatible with 
inflammatory bone disease.  

VA records show that, from October to November 1984, the 
veteran was hospitalized for a biopsy of the left knee to 
rule out continued infection (the biopsy was negative).  In 
December 1984, the veteran underwent a left total knee 
arthroplasty.  A pathology report regarding bone and soft 
tissue fragments from the surgery was indicative of a 
rheumatoid process rather than osteoarthritis; the diagnosis 
was that of rheumatoid arthritis.  The hospital summary 
regarding the surgery indicates that the veteran's history of 
left knee problems began in September 1983.  

In an October 1989 medical report, Richard Jirovec, M.D., of 
Cheney Ridge Family Physicians, indicated that the veteran 
had a longstanding history of left knee problems, which had 
their onset in approximately 1979 or 1980 with a reported 
aseptic arthritis problem.  The doctor also noted the 
veteran's report of a prior traumatic crush injury to the 
left leg in service when a cargo net filled with cans came 
down upon his leg and he "was in the hospital a year at that 
time."  The diagnoses included status post left total knee 
arthroplasty. 

In June 1990, the veteran underwent a VA examination.  The 
examiner noted that the veteran complained that his blood 
infection and bone deterioration (osteomyelitis) was a result 
of radiation exposure in the service, when the veteran was in 
Japan in 1945 after the detonation of the second atomic bomb.  
It was also noted that the veteran wondered whether the cause 
could have been an incident whereby a cargo net full of gas 
cans crushed his left thigh during service in Africa.  He 
reported that he was hospitalized for one week but with no 
fracture.  The diagnosis was degenerative arthritis of the 
left knee, status post total knee arthroplasty and status 
post osteomyelitis and septic arthritis.  The examiner 
commented that there was no link to substantiate the left 
knee condition being related in any way to the radiation 
exposure in Japan after the second atomic bomb.  

VA records show that in October 1992, following complaints of 
increasing pain and discovery of a vertical tibial plateau 
fracture, the veteran underwent revision of the left total 
knee arthroplasty and open reduction internal fixation of the 
tibial plateau fracture.  In November 1996, following 
complaints of continuous knee pain that failed conservative 
care and radiologic evidence of degenerative arthrosis with 
genu varus, the veteran underwent right total knee 
replacement surgery.  The hospital summary noted that, 
historically, the veteran had had progressive severe right 
knee pain.  A pathology report regarding bone and tissue 
fragments from the surgery was consistent with degenerative 
joint disease.  

Medical records of Dr. Jackson in May 2000 show that the 
veteran related a history of having injured his legs during 
service when a cargo net of gas cans fell on him.  Following 
physical examination, the diagnosis was post-traumatic 
degenerative joint disease of the knees.   

In a November 2000 letter to the veteran's representative, 
Dr. Jackson indicated that he had examined the veteran and 
wanted to address health conditions that the representative 
referred to in a letter to the doctor.  The doctor stated 
that the veteran developed progressive problems with his 
knees after a cargo net full of gas cans crushed his knees.  
He stated that the veteran required total replacement of both 
knees, with the left knee requiring revision.  (Much of the 
reporting of the alleged in-service incident and post-service 
treatment was a restatement of the veteran's report given to 
the doctor in May 2000.)  The doctor described the veteran's 
current bilateral knee complaints.  The diagnosis was post-
traumatic arthritis of both knees.  The doctor also noted 
that in the course of the examination, he reviewed the 
service records available to him (he did not elaborate on 
this statement nor did he identify or refer to specific 
service records).  

VA records show that in June 2002, the veteran complained of 
bilateral knee pain, left more than right.  In January 2003, 
he underwent a revision of a left total knee arthroplasty.  
Just prior to the surgery, the veteran reported that his left 
knee was injured in 1942 during an invasion in Africa, when a 
heavy object fell onto his legs when he was standing on a 
boat.  He reported that he had had trouble with it ever since 
and got along reasonably well until 1979, when his knee 
swelled and he was treated for a "blood infection."  
Outpatient records since the left knee surgery show that the 
veteran complained of numbness of the left foot and 
dysesthesia with long walks.  

After careful consideration of the evidence, the Board finds 
that there is no competent evidence showing that the veteran 
currently has a leg or knee disorder that had its onset 
during service or is otherwise related to service.  First, as 
stated, service medical records are negative for complaints, 
treatment, or diagnosis of a leg or knee disorder.  It is not 
until 1955, many years following discharge from active 
service in April 1946, that there is a complaint referable to 
a knee (the right knee).  A private doctor at that time 
diagnosed a loose cartilage of the right knee, but the doctor 
did not specifically relate the knee condition to service in 
the face of the veteran's report of an injury during service.  
In any case, a search for corroborating evidence in the form 
of records from the ship to which the veteran was assigned at 
the time of the alleged injury was unsuccessful and the Board 
emphasizes as significant the lack of note of any disability 
of the lower extremities at discharge save depressed arches.

Subsequent to the 1955 medical evidence, the next objective 
evidence of knee problems was in 1982, as indicated by Dr. 
Jackson's medical records.  There was a diagnosis of 
psoriatic arthritis of the left knee in September 1982, which 
was followed a year later with a diagnosis of septic 
arthritis of the left knee secondary to Staphylococcus aureus 
in September 1983.  Subsequent VA and private medical records 
show treatment of osteomyelitis of the left distal femur and 
continual problems with the left and right knees.  The 
veteran underwent a left total knee arthroplasty in December 
1984, with revisions in October 1992 and January 2003.  He 
underwent a right total knee arthroplasty in December 1996.  
Pathology reports from the surgeries in 1984 and 1996 reveal 
rheumatoid arthritis in regard to the left knee and 
degenerative joint disease in regard to the right knee.  
Records pertinent to the surgeries do not reflect that the 
veteran's history of knee problems began any earlier than 
1983.  
 
There is no competent evidence showing that the currently 
diagnosed bilateral knee/leg disorders are etiologically 
related to the veteran's period of military service.  Dr. 
Jackson noted in November 2000 that the veteran reported 
having injured his legs during service when a cargo net of 
gas cans fell on him.  As noted previously, this allegation 
has not been substantiated by the service personnel or 
medical records, nor has the veteran asserted that the cargo 
net event was coincident with combat service.  In terms of 
determining the weight and credibility of the evidence, it is 
also significant to note in the record that there are 
discrepancies with the veteran's report of this injury.  For 
example, in regard to the treatment after the alleged injury 
the veteran has variously claimed at different times that he 
required four days in sick bay followed by four days on a 
hospital ship, three weeks in sick bay, two months on a 
hospital ship, a year in the hospital, and one week in the 
hospital.  The record also shows that in 1955 he claimed to 
have injured only his right leg with the net of gas cans, 
while more recently he claimed that both legs were crushed.  
In effect, the veteran's statements are unpersuasive, lacking 
in credibility and inconsistent with available service and 
post-service records, particularly in view of the lack of 
contemporaneous evidence of the injury or residuals thereof.  
In any case, the veteran, as a lay person, is not competent 
to offer an opinion as to such questions of medical diagnosis 
or causation as presented in this case.  See Espiritu v. 
Brown, 2 Vet. App. 492 (1992).  

Based on these facts, the weight of the evidence is against 
the veteran's claim of service connection for a bilateral 
knee/leg disorder.  As such the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for an eye disorder is denied.  

Service connection for a psychiatric disorder, other than 
PTSD, is denied.  

Service connection for headaches is denied.  

Service connection for a shoulder disorder is denied.  

Service connection for a bilateral knee/leg disorder is 
denied.  


REMAND

First, the veteran claims that service connection for 
cardiovascular and respiratory disorders is warranted based 
on the evidence of record.  Consistent with the VCAA, its 
implementing regulations and with 38 C.F.R. § 3.326(a) 
(2003), the RO in October 2000 scheduled the veteran for 
heart, hypertension, and respiratory examinations, to obtain 
sufficient clinical findings and conclusions to evaluate the 
veteran's claims.  

A review of the claims file does not show that the veteran 
and his attorney were advised of 38 C.F.R. § 3.655 (2003), 
which provides:

(a) General.  When entitlement or continued entitlement 
to a benefit cannot be established or confirmed without 
a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation 
when required by VA.

(b) Original or reopened claim, or claim for increase.  
When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation 
claim, the claim shall be rated based on the evidence of 
record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened 
claim for a benefit which was previously disallowed, or 
a claim for increase, the claim shall be denied.

The veteran failed, without good cause, to report for the 
heart, hypertension, and respiratory examinations scheduled 
in October 2000.  Regarding those examinations, his attorney 
argued in an October 2000 letter that the private evidence 
already of record was sufficient to decide the claims and 
that the RO scheduled the examinations for "unexplained, 
arbitrary, and capricious" reasons.  He then set out that, 

	[s]hould the [RO] submit to [the 
veteran] compelling reasons, as required 
by [a veteran's benefits manual 
provision], for the scheduled 
compensation examination and an 
adjudicative finding that the previously 
submitted medical examination are [sic] 
inadequate for rating purposes, he would 
willingly comply with the [RO]'s request 
for examination.
 
The Board has reviewed the evidence of record and concurs 
with the RO assessment that the private evidence submitted by 
the veteran and his attorney is insufficient to evaluate the 
veteran's service connection claims such that a VA 
examination is, in fact, required.  In particular the Board 
notes that the private evidence references a review of 
service records, presumably provided by the veteran, without 
setting out the particular in-service findings or notations 
relied on, and, does not purport to have considered the 
decades-long post-service medical and other history otherwise 
pertinent to the diagnosis, treatment and progression of the 
disabilities in question.  To that end the veteran should be 
afforded an examination in which the examiner reviews the 
entire record, physically examines the veteran, and furnishes 
pertinent etiological opinions with clear rationale and 
citation to supporting findings and conclusions noted in the 
record.  

As such, the Board will remand to give the veteran another 
opportunity to report for the requisite examination prior to 
making any determination on his cardiovascular and 
respiratory claims.  The veteran is reminded that he does 
have a duty to cooperate with VA in order to ensure that his 
claims are decided based on a full and accurate record.  See 
Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 
1 Vet. App. 406 (1991).

Second, the veteran disagrees with the 50 percent rating for 
his service-connected PTSD, contending that a higher rating 
is warranted.  A review of the record shows that he was 
afforded a VA psychiatric examination in February 2001.  In 
that examination, he was diagnosed with PTSD and furnished a 
Global Assessment of Functioning (GAF) scale score of 55, to 
represent moderate symptoms or moderate difficulty in social 
or occupational functioning.  Subsequent to a March 2001 
rating decision, which granted service connection for PTSD, 
the veteran submitted reports by Judy Byrns, Ph.D., of 
Lincoln Behavioral Health Clinic, and R. E. Jackson, M.D., of 
Pawnee County Rural Health Clinic, all of which reflect a 
diagnosis of PTSD.  In a June 2001 report, Dr. Byrns 
furnished a GAF score of 50, to represent serious symptoms or 
serious impairment in social or occupational functioning.  In 
a December 2001 report, Dr. Jackson stated that it appeared 
the veteran was incapable of gainful employment due to PTSD.  
Dr. Byrns in an April 2004 report furnished a GAF score of 
41, to represent serious symptoms or impairment, and opined 
that the veteran was unable to sustain employment due to 
PTSD.  

The VA examiner did not address the question of the veteran's 
employability in light of PTSD manifestations, there is no 
contemporary medical evidence reconciling the changes in the 
assigned GAF, and, there are no treatment records relevant to 
PTSD from the private doctors who have submitted the more 
recent reports in support of the veteran's claim.  In view of 
this, the RO should arrange for the veteran to undergo 
another VA examination to determine the current severity of 
PTSD and to ascertain the effect of PTSD on his 
employability.  

Prior to the examinations requested herein, the RO should 
obtain any additional records pertinent to treatment of 
cardiovascular and respiratory disorders and PTSD, to include 
any updated private medical records, identified by the 
veteran.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  This includes any 
records of Dr. Jackson and Dr. Byrns relevant to treatment of 
PTSD.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all health care providers 
(VA or non-VA), and the approximate dates 
of treatment, relevant to evaluation of 
the veteran for cardiovascular and 
respiratory complaints and PTSD 
complaints.  After receiving this 
information and any necessary releases, 
the RO should take all appropriate steps 
to obtain copies of identified records 
for association with the claims file.  
This includes any records of R. E. 
Jackson, M.D., of Pawnee County Rural 
Health Clinic, and Judy Byrns, Ph.D., of 
Lincoln Behavioral Health Clinic, 
pertinent to treatment of PTSD.  

2.  The RO should arrange for the veteran 
to undergo appropriate VA examinations in 
order to determine the current nature and 
etiology of all cardiovascular and 
respiratory disorders.  The notification 
letter, to include notice of the 
provisions of 38 C.F.R. § 3.655, must be 
associated with the claims file along 
with any oral or written communications 
from the veteran or his attorney relevant 
to any failure or unwillingness to report 
for the scheduled examination(s).  The 
claims folder must be made available to 
the examiner(s) and review of such should 
be noted in the completed examination 
report(s).  All necessary tests should be 
accomplished.  All clinical findings 
should be reported in detail in the 
examination report(s), and a complete 
rationale for all opinions expressed 
should be provided.  

The appropriate examiner is requested to 
(a) elicit from the veteran a history of 
all cardiovascular and respiratory 
complaints and treatment; (b) furnish a 
diagnosis of any currently present 
cardiovascular (including hypertension) 
and respiratory disability, and (c) 
render an opinion as to the likely date 
of onset and etiology of each diagnosed 
cardiovascular and respiratory 
disability.  With respect to (c), the 
examiner should provide an opinion as to 
whether any currently-identified 
cardiovascular or respiratory disability 
was initially manifest during the 
veteran's period of active service from 
April 1943 to April 1946, or, whether any 
currently-diagnosed cardiovascular 
disability worsened in severity during 
active service.  In so doing the examiner 
is requested to comment on the 
significance, if any, of in-service 
diagnostic test results and findings.  
The examiner is specifically requested to 
confirm or refute the presence of 
asbestos-related pathology and also 
include discussion as to the impact, if 
any, of other risk factors as documented 
in the in-service and post-service 
record.  The examiner's attention is 
called to the service medical records, 
which show, among other things, that the 
veteran had elevated blood pressure 
readings on enlistment and separation 
physical examinations and a May 1945 
chest X-ray that revealed moderate 
calcification in each hilus.  Further 
attention is called to findings and 
conclusions presented in a VA examination 
report of June 1990 and reports of 
Dr. Jackson dated in June 2000 and 
November 2000.  

3.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination 
in order to determine the current nature 
and severity of his service-connected 
PTSD.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be accomplished.  
All clinical findings should be reported 
in detail in the examination report.  The 
notification letter, to include notice of 
the provisions of 38 C.F.R. § 3.655, must 
be associated with the claims file along 
with any oral or written communications 
from the veteran or his attorney relevant 
to any failure or unwillingness to report 
for the scheduled examination(s). 

The VA examiner should identify the 
nature, frequency and severity of all 
current manifestations of service-
connected PTSD.  In addition, the 
examiner should provide a GAF score with 
an explanation of the significance of the 
score assigned.  The examiner is 
requested to provide an opinion 
concerning the overall degree of social 
and industrial impairment resulting from 
the veteran's service-connected 
psychiatric manifestations.  It is 
essential that the examiner also provide 
an opinion as to whether the veteran's 
PTSD renders him unemployable.  In so 
opining, the examiner's attention is 
called to the findings and conclusions 
presented in reports of Dr. Byrns dated 
in June 2001 and April 2004 and a report 
of Dr. Jackson dated in December 2001.  A 
complete rationale for all opinions 
expressed should be provided.  

4.  Upon completion of the foregoing, the 
RO should re-adjudicate the veteran's 
claims of service connection for a 
cardiovascular disorder and a respiratory 
disorder to include claimed as due to 
exposure to asbestos.  The RO should also 
readjudicate the claim of a higher rating 
for PTSD, consistent with Fenderson v. 
West, 12 Vet. App. 119 (1999), and to 
include consideration of whether the 
veteran is entitled to a total disability 
compensation rating based on individual 
unemployability due to service-connected 
disability, see 38 C.F.R. § 4.16 (2003).  
Such determinations should be based on a 
review of the entire evidentiary record.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice but 
he has the right to submit additional evidence and argument 
on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



